Citation Nr: 9932699	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-03 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
private medical care from July 12 to 15, 1996.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1942 to October 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision by the 
Department of Veterans Affairs (VA) Medical Center in 
Richmond, Virginia. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  Service connection is in effect for residuals of 
herniorrhaphy with removal of right testicle, evaluated as 
10 percent disabling and right herniorrhaphy, evaluated as 
noncompensably disabling.  

3.  The veteran received private medical care from July 12 to 
15, 1996, at Medical College of Virginia relating to cardiac 
complaints. 

4.  Payment or reimbursement of the cost of the private 
medical care provided at Medical College of Virginia from 
July 12 to 15, 1996, was not authorized.

5.  The unauthorized medical care was not for an adjudicated 
service-connected disability, or for a nonservice-connected 
disability associated with and held to have been aggravating 
an adjudicated service-connected disability.

6.  The veteran did not have a total disability permanent in 
nature that had resulted from a service-connected disability, 
nor was he a participant in a rehabilitation program.  


CONCLUSION OF LAW

The criteria for reimbursement or payment for the cost of 
private medical care from July 12 to 15, 1996, have not been 
met.  38 U.S.C.A. §§ 1701, 1703, 1710, 1728, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. §§  17.52, 17.53, 17.54, 17.120 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has indicated that he initially requested to go 
to a VA hospital, but was diverted to the Medical College of 
Virginia.  However, it is neither asserted nor shown that the 
medical care provided the veteran at the Medical College of 
Virginia from July 12 to 15, 1996, was authorized by VA.  
Rather, it is asserted, in substance, that the veteran had 
previously been treated by VA and that the care provided at 
the Medical College of Virginia from July 12 to 15, 1996, was 
for a cardiac episode, an emergency, and a VA facility was 
not feasibly available since he was diverted to the Medical 
College of Virginia.  

At the time of the veteran's private medical care from July 
12 to 15, 1996, service connection was in effect for 
residuals of herniorrhaphy with removal of right testicle, 
evaluated as 10 percent disabling, and right herniorrhaphy, 
evaluated as noncompensably disabling.

In order for the veteran to receive payment or reimbursement 
for expenses of private medical care not previously 
authorized, the care must have been for an adjudicated 
service-connected disability, a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, any disability 
where the veteran has a total disability permanent in nature 
resulting from a service-connected disability, or any illness 
or injury where the veteran is participating in a 
rehabilitation program under Chapter 31.  38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120.  

In this case, there is no evidence of record that reflects 
that the veteran's private medical care from July 12 to 15, 
1996, was for an adjudicated service-connected disability or 
for a nonservice-connected disability associated with and 
held to be aggravating an adjudicated service-connected 
disability.  Further, there is no evidence that the veteran 
was participating in a Chapter 31 Rehabilitation Program.  
Also, he did not have a total disability permanent in nature 
resulting from a service-connected disability.  Therefore, 
the veteran does not meet the first criteria for 
reimbursement or payment of unauthorized medical expense 
under the provisions of 38 U.S.C.A. § 17.120.  Accordingly, 
it is irrelevant and unnecessary to determine whether a 
medical emergency existed or whether Federal facilities were 
feasibly available.  Since the evidence reflects that the 
veteran does not meet all of the criteria for payment or 
reimbursement of unauthorized medical expenses and since the 
evidence reflects that the private medical care was not 
authorized, a preponderance of the evidence is against the 
claim for payment or reimbursement.


ORDER

Reimbursement or payment for the cost of private medical care 
from July 12 to 15, 1996, is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals




 

